J-A22022-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    JACQUELINE M. RICHARDS                     :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                       Appellant               :
                                               :
                                               :
                v.                             :
                                               :
                                               :
    NATIONWIDE PROPERTY AND                    :   No. 332 WDA 2022
    CASUALTY INSURANCE COMPANY                 :

                 Appeal from the Order Dated February 23, 2022
     In the Court of Common Pleas of Fayette County Civil Division at No(s):
                             No. 289 of 2019, G.D.


BEFORE:      OLSON, J., DUBOW, J., and COLINS, J.*

MEMORANDUM BY DUBOW, J.:                       FILED: SEPTEMBER 27, 2022

        Appellant, Jacqueline M. Richards, appeals from the February 23, 2022

Order entered in the Fayette County Court of Common Pleas granting the

motion for summary judgment filed by Appellee, Nationwide Property and

Casualty Insurance Company (“Nationwide”), denying her motion for partial

summary judgment, and dismissing her complaint in this insurance coverage

dispute. After careful review, we affirm.

        The relevant facts and procedural history are as follows. On June 5,

2016, Appellant sustained injuries in an automobile accident while she was a

passenger in a vehicle operated by her husband.1           At the relevant time,

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1Appellant’s husband lost control of the couple’s vehicle and struck a concrete
highway divider.
J-A22022-22



Appellant was a policyholder of two Nationwide policies. Nationwide issued

the first policy (“First Policy”) to Appellant and her husband covering the car

involved in the instant accident. The second policy (“Second Policy”), also

issued to Appellant and her husband, covered other household vehicles.

       Because Appellant’s husband was the at-fault driver in the accident,

Appellant made a bodily injury claim under the First Policy. Nationwide paid

the policy limits of $50,000 under the First Policy. On April 12, 2018, Appellant

executed a release (“Release”) of Nationwide as to all claims arising from the

accident in exchange for receiving those funds.

       Appellant then filed a claim arising from the same accident seeking

underinsured motorist (“UIM”) benefits under the Second Policy. She asserted

that she and Nationwide mutually understood that the Release would not

affect her UIM claim.

       On May 9, 2018, Nationwide denied Appellant’s claim under the Second

Policy, citing the Second Policy’s definition of an “underinsured motor vehicle,”

which excluded UIM benefits for “any motor vehicle furnished for the regular

use of you, a resident, or a relative.”2




____________________________________________


2 Nationwide also denied coverage based on the Second Policy’s regular use
exclusion. Nationwide, however, abandoned this basis for denial in its Answer
and New Matter filed on July 30, 2021. See Answer and New Matter, 7/30/21,
at ¶ 14


                                           -2-
J-A22022-22



       Following Nationwide’s denial of her UIM claim, on July 8, 2021,

Appellant filed an Amended Complaint3 seeking, inter alia, a declaratory

judgment that the policy exclusion invoked by Nationwide as the basis for

denial of her UIM claim—the underinsured motor vehicle exclusion—was

unenforceable because it conflicted with the mandates of the Motor Vehicle

Financial Responsibility Law (“MVFRL”), 75 Pa.C.S. §§ 1701-1799.7.

       On July 30, 2021, Nationwide filed an Answer and New Matter in which

it asserted that the Second Policy’s underinsured motor vehicle exclusion was

not in conflict with the relevant provision of the MVFRL and was, therefore,

enforceable to bar Appellant’s UIM claim. Nationwide also raised, for the first

time, the Release as a basis for denying Appellant’s UIM claim.

       On August 31, 2021, Appellant filed a response to Nationwide’s new

matter. Appellant asserted that the Release did not bar her claims because,

inter alia, Nationwide waived the effect of the Release and was equitably

estopped from asserting the Release as a defense because Nationwide did not

initially invoke it to deny coverage.

       Following the close of discovery, on September 29, 2021, Appellant filed

a Motion for Partial Summary Judgment seeking a judgment as a matter of

law that the Second Policy’s underinsured motor vehicle exclusion was

unenforceable because: (1) it conflicts with the MVFRL; and (2) it is a de facto

waiver of UIM benefits.
____________________________________________


3Appellant filed her initial Complaint in Declaratory Judgment on February 8,
2019.

                                           -3-
J-A22022-22



      On November 5, 2021, Nationwide filed an answer to Appellant’s motion

denying that the underinsured motor vehicle exclusion conflicts with the

MVFRL and that it operates as a de facto waiver of UIM coverage.

      On December 7, 2021, Nationwide filed a Motion for Summary Judgment

averring that it was entitled to judgment as a matter of law because both the

Release and the Second Policy’s underinsured motor vehicle exclusion barred

Appellant’s claims. Appellant filed a response in which she argued, inter alia,

that a genuine issue of material fact existed as to whether that the Release

was the product of mutual mistake and was, therefore, unenforceable. She

also restated the arguments she asserted in her motion for summary

judgment, i.e., waiver and estoppel.

      On February 23, 2022, the trial court granted summary judgment in

favor of Nationwide after concluding that the Release barred Appellant’s

claims.

      This timely appeal followed. Appellant complied with the trial court’s

order to file a Pa.R.A.P. 1925(b) statement. The trial court filed a statement

in lieu of a Rule 1925(a) opinion referring this Court to its February 23, 2022

opinion for discussion of Appellant’s issues.

      Appellant raises the following three issues on appeal:

      I.    Whether the trial court erred in dismissing [] Appellant’s
            First Amended Complaint when issues of fact existed as to
            whether Nationwide [] waived the effect of the release?

      II.   Whether the trial court erred in dismissing Appellant’s First
            Amended Complaint when issues of fact existed as to


                                       -4-
J-A22022-22


             whether Nationwide [] was estopped from invoking the
             release as a basis to deny coverage?

      III.   Whether the trial court erred in failing to determine that
             Nationwide[’s] [d]efinitional [l]imitation, which is the
             operational equivalent of the regular use exclusion, violated
             the [MVFRL] and is unenforceable?

Appellant’s Brief at 4.

                                        A.

      Appellant challenges the trial court’s order granting summary judgment

in favor of Nationwide.       Our Supreme Court has clarified our role as the

appellate court as follows:

      On appellate review [ ], an appellate court may reverse a grant of
      summary judgment if there has been an error of law or an abuse
      of discretion. But the issue as to whether there are no genuine
      issues as to any material fact presents a question of law, and
      therefore, on that question our standard of review is de novo. This
      means we need not defer to the determinations made by the lower
      tribunals. To the extent that this Court must resolve a question of
      law, we shall review the grant of summary judgment in the
      context of the entire record.

Summers v. Certainteed Corp., 997 A.2d 1152, 1159 (Pa. 2010) (citations

and quotation omitted).

      A trial court may grant summary judgment “only in those cases where

the record clearly demonstrates that there is no genuine issue of material fact

and that the moving party is entitled to judgment as a matter of law.” Id.

(citation omitted); see also Pa.R.C.P. 1035.2(1). “When considering a motion

for summary judgment, the trial court must take all facts of record and

reasonable inferences therefrom in a light most favorable to the non-moving

party.”   Summers, 997 A.2d at 1159.         “In so doing, the trial court must


                                       -5-
J-A22022-22



resolve all doubts as to the existence of a genuine issue of material fact

against the moving party, and, thus, may only grant summary judgment

where the right to such judgment is clear and free from all doubt.”           Id.

(citation and internal quotation marks omitted).

                                       B.

      In her first issue, Appellant asserts that the trial court erred as a matter

of law in concluding that Nationwide had preserved the right to assert the

preclusive effect of the Release even though Nationwide did not rely on the

Release as a ground for denying Appellant’s UIM claim in the denial of

coverage letter. Appellant’s Brief at 14-17. She concedes that the language

of the Release is unambiguous and acknowledges that she executed it. Id. at

14. She further concedes that the purpose of the Release was to obtain a

settlement from Nationwide under the First Policy, that she read the Release,

and that she signed it on the advice of counsel. See N.T. Appellant Deposition,

4/22/21, at 36-37. Nevertheless, she concludes that “Nationwide’s failure to

invoke the release when denying [her] UIM claim demonstrates its waiver of

the same against [] Appellant.” Appellant’s Brief at 16. She also avers that

she suffered prejudice by Nationwide’s actions because, had Nationwide

informed her that the Release precluded her UIM claim she would not have

filed the instant lawsuit challenging the Second Policy’s regular use and

underinsured motor vehicle exclusions. Id. at 17.

      “Waiver is the voluntary and intentional abandonment or relinquishment

of a known right.” Prime Medica Assoc. v. Valley Forge Ins. Co., 970 A.2d

                                      -6-
J-A22022-22



1149, 1156 (Pa. Super. 2009).        “Waiver may be established by a party’s

express declaration or by a party’s undisputed acts or language so inconsistent

with a purpose to stand on the contract provisions as to leave no opportunity

for a reasonable inference to the contrary.” Id. at 1157 (citation omitted).

      In the absence of the express waiver of a right by one party,

Pennsylvania courts will only presume or impute waiver where the person

claiming the waiver can show that he was misled by the conduct of the

opposing party and was prejudiced thereby. Zivari v. Willis, 611 A.2d 293,

295 (Pa. Super. 1992) (citations omitted).          Thus, absent a showing of

prejudice to the insured, the failure to raise all possible defenses in a denial

of coverage letter is not a waiver. See Nationwide Mut. Ins. Co. v. Nixon,

682 A.2d 1310, 1314 (Pa. Super. 1996) (where the court rejected a claim that

failing to include a defense in its reservation of rights letter constituted waiver,

where the insured was on notice of the denial of coverage and suffered no

prejudice.).

      Appellant does not dispute that Nationwide did not expressly waive its

right to enforce the Release. Thus, as established by the foregoing authority,

Appellant’s claim that Nationwide waived the preclusive effect of the Release

simply by not invoking it in the initial denial of coverage letter fails. To be

entitled to relief, Appellant must, therefore, demonstrate that Nationwide’s

conduct misled her and that she suffered prejudice.

      Appellant argues in her Brief that Nationwide’s failure to rely on the

Release when initially denying her claim caused her prejudice by inducing her

                                       -7-
J-A22022-22



into filing the instant lawsuit. Appellant’s Brief at 16. She asserts that “[h]ad

Nationwide premised its denial of her UIM claim on the [R]elease, [Appellant]

would likely have terminated her claims.” Id. at 17. This Court’s review of

the certified record, including Appellant’s response to Nationwide’s motion for

summary judgment and Appellant’s Rule 1925(b) statement, indicates that

Appellant has raised this prejudice argument for the first time on appeal. It

is, thus, waived.4 See Pa.R.A.P. 302(a) (“Issues not raised in the trial court

are waived and cannot be raised for the first time on appeal.”); Pa.R.A.P.

1925(b)(4) (requiring an appellant to “identify each error that [she] intends

to assert with sufficient detail to identify the issue to be raised for the [trial]

judge.”).

        In sum, we conclude that the trial court properly found that no genuine

issue of material fact exists as to the applicability of the Release to bar

Appellant’s UIM claim. Accordingly, we affirm the trial court’s order granting

Nationwide’s motion for summary judgment.5

        Order affirmed.




____________________________________________


4Moreover, even if she had not waived this issue, Appellant’s bald claim that
Nationwide’s conduct induced her into filing this lawsuit and that, as a result,
she suffered prejudice, would not entitle her to relief.

5   In light of our disposition, we need not address Appellant’s remaining issues.

                                           -8-
J-A22022-22


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary




Date: 09/27/2022




                          -9-